 



 



Exhibit 10.3

 

LOAN MODIFICATION AND WAIVER AGREEMENT

 

This Loan Modification and Waiver Agreement (this “Loan Modification Agreement”)
is entered into as of February 4, 2016 (the “Effective Date”), by and among (i)
SOLAR SOLUTIONS AND DISTRIBUTION, LLC, a Colorado limited liability company
(“Lender”), and (ii) REAL GOODS ENERGY TECH, INC., a Colorado corporation (“Real
Goods Energy”), ALTERIS RENEWABLES, INC., a Delaware corporation (“Alteris”) and
REAL GOODS SYNDICATED, INC., a Delaware corporation (“Syndicated”), MERCURY
ENERGY, INC., a Delaware corporation (“Mercury”), REAL GOODS SOLAR, INC. –
MERCURY SOLAR, a New York corporation (“Mercury Solar”), ELEMENTAL ENERGY, LLC,
a Hawaii limited liability company (“Elemental”), and SUNETRIC MANAGEMENT LLC, a
Delaware limited liability company (“Sunetric,” and together with Real Goods
Energy, Alteris, Syndicated, Mercury, Mercury Solar and Elemental, individually
and collectively, jointly and severally, “Borrower”).

 

1.          ACKNOWLEDGMENT OF CERTAIN TERMS OF THE BINDING LETTER OF INTENT
(LOI). Borrower and Lender acknowledge the following terms of the LOI executed
by between Borrower and Lender on December 17, 2015:

 

(a)          Required Advance: Immediately after execution of this Loan
Modification Agreement, Borrower shall request, and Lender shall advance,
$1,675,134.05 (the “Borrower Receivable Amount”) to Borrower under the Revolving
Line to pay all amounts due by Borrower to Lender as of February 4, 2016 under
that certain Exclusive Master Supply Agreement by and between Borrower and
Lender dated April 29, 2015 (the “Exclusive Master Supply Agreement”).

 

(b)          Repayment of Required Advance: Borrower will pay the Required
Advance to Lender immediately upon its receipt of the Required Advance, but
under no circumstances later than one (1) business day after its receipt of the
Required Advance. Upon timely receipt of the Required Advance by Lender, the
Borrower Receivable Amount is considered paid in full through February 4, 2016
for the purposes of the Exclusive Master Supply Agreement. 

 

2.          RELEASE. Borrower acknowledges and agrees that as of the date hereof
it has no offsets, defenses, causes of action, suits, damages, claims, or
counterclaims against Lender, or its respective officers, directors, employees,
attorneys, representatives, shareholders, predecessors, successors and assigns
(collectively, the “Released Parties”) with respect to, in connection with, or
arising from, the Loan Agreement, the other Loan Documents, the Assignment, any
contracts, promises, commitments or other agreements to provide, arrange for, or
obtain loans or other financial accommodations to or for Borrower, or otherwise,
and that if Borrower now has, or ever did have, any offsets, defenses, causes of
action, suits, damages, claims, or counterclaims against one or more of the
Released Parties, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Agreement, all of them are hereby expressly WAIVED, and Borrower RELEASES
the Released Parties from any liability therefor.

 

 

 

  

3.          FUNDING OF BORROWING REQUESTS. Lender further agrees that following
the date hereof, Lender shall promptly fund Borrower’s borrowing requests in
accordance with the terms of the Loan Agreement as modified by the terms set
forth in the LOI.

 

4.          FULL FORCE AND EFFECT. All terms and conditions of the Credit
Agreement, as previously amended, not expressly modified by this Amendment shall
remain in full force and effect as if this Amendment had not been executed and
delivered.

 

5.          COUNTERSIGNATURE. This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Lender.

 

[Signature page follows]

 

 2 

 

 

 

This Loan Modification Agreement is executed as of the date first written above.

 

REAL GOODS ENERGY TECH, INC.   REAL GOODS SYNDICATED, INC.       By:     By:  
Name: Dennis Lacey   Name: Dennis Lacey Title: Chief Executive Officer   Title:
Chief Executive Officer       REAL GOODS SOLOAR, INC.   ALTERIS RENEWABLES, INC.
      By:     By:   Name: Dennis Lacey   Name: Dennis Lacey Title: Chief
Executive Officer   Title: Chief Executive Officer       MERCURY ENERGY, INC.  
ELEMENTAL ENERGY, LLC       By:     By:   Name: Dennis Lacey   Name: Dennis
Lacey Title: Chief Executive Officer   Title: Chief Executive Officer       REAL
GOODS SOLAR, INC. - MERCURY SOLAR   SUNETRIC MANAGEMENT LLC       By:     By:  
Name: Dennis Lacey   Name: Dennis Lacey Title: Chief Executive Officer   Title:
Chief Executive Officer

 

RGS FINANCING, INC.

 

By:    

Name: Dennis Lacey

Title: Chief Executive Officer

 

LENDER:

 

SOLAR SOLUTIONS AND DISTRIBUTION, LLC

 

By___________________________________

Name:________________________________

Title:_________________________________

 

 3 

 

 

Acknowledgment and Agreement:

 

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Second Amended and Restated Unconditional Guaranty
and a certain Second Amended and Restated Security Agreement, each dated as of
June 6, 2014, and each document executed in connection therewith, and
acknowledges, confirms and agrees that the Second Amended and Restated
Unconditional Guaranty, Second Amended and Restated Security Agreement and each
document executed in connection therewith shall remain in full force and effect
and shall in no way be limited by the execution of this Loan Modification
Agreement, or any other documents, instruments and/or agreements executed and/or
delivered in connection herewith.

 

REAL GOODS SOLAR, INC.

 

By:________________________________

Name: Dennis Lacey

Title: Chief Executive Officer

 

 4 

 

 

